

115 HR 5957 IH: Caddo Lake National Heritage Area Act of 2018
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5957IN THE HOUSE OF REPRESENTATIVESMay 24, 2018Mr. Gohmert (for himself, Mr. Johnson of Louisiana, and Mr. Ratcliffe) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the Caddo Lake National Heritage Area, and for other purposes.
	
 1.Short titleThis Act may be cited as the Caddo Lake National Heritage Area Act of 2018. 2.DefinitionsIn this Act:
 (1)Caddo Lake Heritage Area CommissionThe term Caddo Lake Heritage Area Commission means the management entity for the Heritage Area. (2)Heritage areaThe term Heritage Area means the Caddo Lake National Heritage Area established by section 3(a).
 (3)Management planThe term management plan means the management plan for the Heritage Area developed under section 4. (4)MapThe term map means the map prepared under section 3(b).
 (5)SecretaryThe term Secretary means the Secretary of the Interior. (6)StateThe term State means each of the States of—
 (A)Louisiana; and (B)Texas.
				3.Caddo Lake National Heritage Area
 (a)EstablishmentThere is established in the States the Caddo Lake National Heritage Area. (b)BoundariesAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map depicting the boundaries of the Heritage Area.
 (c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of— (1)the National Park Service; and
 (2)the Caddo Lake Heritage Area Commission. (d)Caddo Lake Heritage Area CommissionThe Caddo Lake Heritage Area Commission shall—
 (1)serve as the management entity for the Heritage Area; (2)oversee the development of the management plan; and
 (3)be governed by a board of directors that shall— (A)include members that represent a geographic balance across the applicable counties and the States;
 (B)be composed of not fewer than 7, and not more than 15, members elected by the membership of the Caddo Lake Heritage Area Commission;
 (C)be selected to represent a balanced group of diverse interests, including— (i)the forest industry;
 (ii)the energy or mineral resources industry; (iii)environmental interests;
 (iv)cultural heritage interests; (v)tourism interests; and
 (vi)regional agency partners; (D)exercise all corporate powers of the Caddo Lake Heritage Area Commission;
 (E)manage the activities and affairs of the Caddo Lake Heritage Area Commission; and (F)subject to any limitations in the articles and bylaws of the Caddo Lake Heritage Area Commission, this Act, and any other applicable Federal or State law, establish the policies of the Caddo Lake Heritage Area Commission.
					4.Management plan
 (a)In generalNot later than 3 years after the date of enactment of this Act, the Caddo Lake Heritage Area Commission shall develop and submit to the Secretary for approval a management plan for the Heritage Area.
 (b)RequirementsThe management plan shall— (1)describe comprehensive policies, goals, strategies, and recommendations for—
 (A)presenting to the citizens of the United States the heritage of the region; and (B)encouraging the long-term resource conservation, enhancement, interpretation, funding, management, and development of the Heritage Area;
 (2)take into consideration and coordinate Federal, State, and local plans to present a unified historic preservation and interpretation plan for the Heritage Area;
 (3)involve residents, public agencies, and private organizations of the Heritage Area; (4)describe actions that units of government, private organizations, and citizens recommend for the conservation, enhancement, interpretation, funding, management, and development of the resources of the Heritage Area;
 (5)identify— (A)existing and potential sources of funding for the conservation, enhancement, interpretation, management, and development of the resources of the Heritage Area; and
 (B)economic development strategies for the conservation, enhancement, interpretation, funding, management, and development of the resources of the Heritage Area;
 (6)include— (A)an inventory of the cultural, natural, historical, educational, scenic, and recreational resources contained in the Heritage Area, including a list of property that—
 (i)is related to the themes of the Heritage Area; and (ii)should be conserved, enhanced, managed, or developed;
 (B)a recommendation of policies and strategies for resource management and conservation, including the development of intergovernmental cooperative agreements to manage and conserve the cultural, natural, historical, educational, scenic, and recreational resources of the Heritage Area;
 (C)a program of strategies and actions to implement the management plan that includes— (i)performance goals;
 (ii)resource conservation plans; (iii)enhancement strategies;
 (iv)interpretation strategies; and (v)specific commitments for implementation that have been made by the Caddo Lake Heritage Area Commission or any government, organization, business, or individual;
 (D)an analysis of, and recommendations for, means by which Federal, State, and local programs may best be coordinated to further the purposes of this Act, including an analysis of the role of the National Park Service and other Federal agencies associated with the Heritage Area;
 (E)a business plan that— (i)describes the role, operation, financing, and functions of—
 (I)the Caddo Lake Heritage Area Commission; and (II)each of the major activities included in the management plan; and
 (ii)provides adequate assurances that the Caddo Lake Heritage Area Commission has the partnerships and financial and other resources necessary to implement the management plan; and
 (F)an interpretive plan for the Heritage Area; and (7)describe any revisions to the boundaries of the Heritage Area—
 (A)proposed by the Caddo Lake Heritage Area Commission; and (B)requested by the affected local government.
					(c)Approval of management plan
 (1)ReviewNot later than 180 days after the date of receipt of the management plan under subsection (a), the Secretary shall review and approve or disapprove the management plan.
 (2)CriteriaIn determining whether to approve the management plan, the Secretary shall consider whether— (A)the management plan meets all requirements described in subsection (b); and
 (B)the Caddo Lake Heritage Area Commission has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan.
 (d)Action following disapprovalIf the Secretary disapproves the management plan under subsection (c)(1), the Secretary shall— (1)advise the Caddo Lake Heritage Area Commission in writing of the reasons for the disapproval;
 (2)make recommendations for revisions to the management plan; and (3)not later than 180 days after the date of receipt of a proposed revision to the management plan, approve or disapprove the proposed revision.
 (e)AmendmentsThe Secretary shall review and approve or disapprove each amendment to the management plan that the Secretary determines may substantially alter the purposes of the Heritage Area.
 (f)Effect of inactionIf the Secretary does not approve or disapprove a management plan or a revision or change to a management plan by the date that is 180 days after the date on which the management plan or revision or change to the management plan is submitted, the management plan, revision, or change shall be considered to have been approved by the Secretary.
			5.Authorities and duties of the Caddo Lake Heritage Area Commission
 (a)AuthoritiesFor purposes of preparing and carrying out the management plan, the Caddo Lake Heritage Area Commission may—
 (1)make grants to— (A)political jurisdictions of the States;
 (B)nonprofit organizations; and (C)other persons or entities located in the Heritage Area;
 (2)enter into cooperative agreements with, or provide technical assistance to— (A)political jurisdictions of the States;
 (B)nonprofit organizations; (C)the heads of Federal agencies; and
 (D)other interested persons or entities; (3)hire and compensate staff who have demonstrated expertise in the fields of—
 (A)cultural, natural, and historical resources conservation; (B)economic and community development;
 (C)forestry; or (D)heritage planning;
 (4)obtain money or services from any source, including any money or services provided under any other Federal program or law, in which case the Federal share of the cost of any activity carried out using Federal funds shall be not more than 50 percent;
 (5)contract for goods or services; and (6)support activities of partners and any other activities that—
 (A)further the purposes of the Heritage Area; and (B)are consistent with the management plan.
 (b)DutiesIn addition to developing the management plan, the Caddo Lake Heritage Area Commission shall— (1)for any fiscal year for which Federal funds have been expended for the Heritage Area by the Caddo Lake Heritage Area Commission under this Act—
 (A)submit to the Secretary an annual report that describes— (i)the specific performance goals and accomplishments of the Caddo Lake Heritage Area Commission;
 (ii)the expenses and income of the Caddo Lake Heritage Area Commission; (iii)the amounts and sources of matching funds;
 (iv)the amounts leveraged with Federal funds and the sources of the leveraging; and (v)any grants made to any other entities during the fiscal year; and
 (B)make available for audit by Congress, the Secretary, and appropriate units of government, all records pertaining to the expenditure of the funds and any matching funds; and
 (2)encourage, by appropriate means and consistent with the purposes of the Heritage Area, the economic viability of the Heritage Area.
 (c)Prohibition on the acquisition of real propertyThe Caddo Lake Heritage Area Commission shall not use Federal funds to acquire real property or any interest in real property.
			6.Authorities and duties of the Secretary
 (a)Technical and financial assistanceOn request of the Caddo Lake Heritage Area Commission, the Secretary may provide technical and financial assistance, on a reimbursable or nonreimbursable basis, to the Caddo Lake Heritage Area Commission for—
 (1)the development and implementation of the management plan; and (2)other initiatives of the Caddo Lake Heritage Area Commission.
				(b)Cooperative agreements
 (1)In generalTo carry out this Act, the Secretary may enter into cooperative agreements with the Caddo Lake Heritage Area Commission and other public and private entities to provide assistance under subsection (a).
 (2)RequirementsA cooperative agreement entered into under paragraph (1) shall, at a minimum— (A)establish the goals and objectives of the Heritage Area; and
 (B)include— (i)a proposal relating to the conservation and interpretation of the Heritage Area; and
 (ii)a general outline describing each measure agreed to by the Secretary and the Caddo Lake Heritage Area Commission.
						7.Relationship to other Federal agencies
 (a)In generalNothing in this Act affects the authority of any Federal official to provide technical or financial assistance under any other law.
 (b)Consultation and coordinationThe head of any Federal agency planning to conduct an activity that may have an impact on the Heritage Area shall, to the maximum extent practicable—
 (1)consult with the Secretary and the Caddo Lake Heritage Area Commission regarding the activity; and (2)coordinate the activity with the Secretary and the Caddo Lake Heritage Area Commission.
 (c)Effect on other Federal agenciesNothing in this Act— (1)modifies, alters, or amends any law (including a regulation) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
 (2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or
 (3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
 8.Property owners and regulatory protectionsNothing in this Act— (1)abridges the rights of any property owner, whether public or private, including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area;
 (2)requires any property owner— (A)to permit public access (including Federal, Tribal, State, or local government access) to the property of the property owner; or
 (B)to modify any provisions of Federal, Tribal, State, or local law with regard to public access or use of private land;
 (3)alters any duly adopted land use regulation, any approved land use plan, or any other regulatory authority of any Federal, State, or local agency or Tribal government;
 (4)conveys any land use or other regulatory authority to the Caddo Lake Heritage Area Commission; (5)authorizes or implies the reservation or appropriation of water or water rights;
 (6)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area;
 (7)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property;
 (8)abridges, or authorizes the Secretary or the Caddo Lake Heritage Area Commission to abridge, valid rights to timber harvesting; or
 (9)abridges, restricts, or alters the rights of any property owner with regard to the property of the property owner.
			9.Evaluation
 (a)In generalNot later than 3 years after the date of the approval of the management plan under section 4(c), the Secretary shall—
 (1)conduct an evaluation of the accomplishments of the Heritage Area; and (2)prepare a report in accordance with subsection (c).
 (b)Evaluation componentsAn evaluation prepared under subsection (a)(1) shall— (1)assess the progress of the Caddo Lake Heritage Area Commission with respect to—
 (A)accomplishing the purposes of the authorizing legislation for the Heritage Area; and (B)achieving the goals and objectives of the approved management plan for the Heritage Area;
 (2)analyze the State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and
 (3)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area.
 (c)ReportBased on the evaluation conducted under subsection (a)(1), the Secretary shall prepare and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Heritage Area.
 10.Termination of authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date of enactment of this Act.
		